                                          Case 2:20-cv-01817-KJD-NJK Document 22 Filed 12/29/20 Page 1 of 2



                                      1   MICHAEL J. LIN
                                          NEVADA BAR NO. 13711
                                      2   SELMAN BREITMAN LLP
                                          3993 Howard Hughes Parkway, Suite 200
                                      3   Las Vegas, NV 89169
                                          Telephone:   702.228.7717
                                      4   Facsimile:   702.228.8824
                                          Email: mlin@selmanlaw.com
                                      5
                                          LEE ANNE N. CONTA (admitted pro hac vice)
                                      6   PHILIP C. REID (admitted pro hac vice)
                                          RYAN P. FETHERSTON (admitted pro hac vice)
                                      7   VON BRIESEN & ROPER, S.C.
                                          411 East Wisconsin Avenue, Suite 1000
                                      8   Milwaukee, WI 53202
                                          Telephone:    414-287-1520
                                      9   Facsimile:    414-238-6640
                                          Email: lconta@vonbriesen.com
                                     10
                                          Attorneys for Plaintiff,
   LLP




                                     11   SENTRY INSURANCE A MUTUAL
                                          COMPANY
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                               IN THE UNITED STATE DISTRICT COURT

                                     14                                  FOR THE DISTRICT OF NEVADA

                                     15
                                          SENTRY INSURANCE A MUTUAL                             Case No.      2:20-cv-01817-KJD-NJK
                                     16   COMPANY,

                                     17                  Plaintiff,                             STIPULATION AND ORDER
                                                                                                EXTENDING THE TIME TO FILE
                                     18          v.
                                                                                                OPPOSITION TO DEFENDANTS’
                                          SEL SALES, INC.,                                      MOTION TO ABSTAIN AND DISMISS
                                     19                                                         OR, ALTERNATIVELY TO TRANSFER
                                          SELCO PRODUCTS COMPANY, and
                                     20   SELCO PRODUCTS, INC.                                  VENUE

                                     21                  Defendants.                            (First Request)

                                     22          The Parties have stipulated to give Plaintiff, Sentry Insurance A Mutual Company
                                     23   (“Sentry” or “plaintiff”) a fifteen day (15) day extension of time to file its Opposition to Sel Sales,
                                     24
                                          Inc., Selco Products Company, and Selco Products, Inc.’s (“Selco”) Motion to Abstain and
                                     25
                                          Dismiss or, Alternatively to Transfer Venue.
                                     26
                                                 Sentry served its complaint on Selco on October 6, 2020. Selco requested a fourteen (14)
                                     27

                                     28   day extension of time to respond to the complaint, which Sentry granted. On December 21, 2020,
                                                                                            1
                                          Case 2:20-cv-01817-KJD-NJK Document 22 Filed 12/29/20 Page 2 of 2



                                      1   Selco filed its Motion to Dismiss. [ECF No. 16.]
                                      2
                                                 Good cause exists for the extension as the Motion was filed three days before the
                                      3
                                          Christmas holidays and counsel for plaintiff have pre-scheduled time off before the opposition is
                                      4
                                          due. In addition, counsel for plaintiff has pre-existing motions set in other matters in the first two
                                      5

                                      6   weeks of January 2021. The motion to dismiss raises multiple legal issues and plaintiff requires

                                      7   adequate time to respond.

                                      8          IT IS STIPULATED AND AGREED by and between the parties that Sentry shall have up
                                      9   to and including January 19, 2021, to file its Opposition to Selco’s Motion to Abstain and Dismiss
                                     10
                                          or, Alternatively to Transfer Venue (ECF No. 16).
   LLP




                                     11
                                                 IT IS SO AGREED AND STIPULATED:
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                          VON BRIESEN & ROPER, S.C.                              SANTORO WHITMIRE
                                     13

                                     14   /s/ Lee Anne N. Conta                                  /s/ James E. Whitmire
                                          LEE ANNE N. CONTA, ESQ.                                JAMES E. WHITMIRE, ESQ.
                                     15   (admitted pro hac vice)                                Nevada State Bar No. 6533
                                          411 East Wisconsin Avenue, Ste. 1000                   10100 W. Charleston Blvd., Suite 250 Las
                                     16   Milwaukee, WI 53202 Tel: 414-287-1520                  Vegas, NV 89135 Tel: 702.948.8771
                                          E-mail: lconta@vonbriesen.com                          E-mail: jwhitmire@santoronevada.com
                                     17

                                     18                                                          Attorney for Defendants

                                     19   SELMAN BREITMAN LLP
                                     20   MICHAEL J. LIN, ESQ.
                                          Nevada State Bar No. 13711
                                     21
                                          3993 Howard Hughes Parkway, Suite 200 Las
                                     22   Vegas, NV 89169 Tel: 702.228.7717
                                          E-mail: mlin@selmanlaw.com
                                     23
                                          Attorneys for Plaintiff
                                     24

                                     25                                                      IT IS SO ORDERED:

                                     26                                                      ___________________________________
                                                                                             UNITED STATES DISTRICT JUDGE
                                     27
                                                                                                      12/29/2020
                                                                                             DATED: ____________________________
                                     28

                                                                                             2
